Citation Nr: 1618359	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right arm/elbow disability.

2.  Entitlement to service connection for a right arm/elbow disability.

3.  Entitlement to service connection for a left hand/wrist disability, to include DeQuervain's tenosynovitis.

4.  Entitlement to an evaluation in excess of 10 percent for the postoperative residuals of a left wrist ganglion removal with residual scar.
 

REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in this case is the Agency of Original Jurisdiction (AOJ).  The Veteran appealed rating decisions in October 2007 and April 2009, which denied the increased rating claim for a left wrist scar and the service connection claim for a left hand/wrist disorder.  In August 2012 and November 2014, the Board remanded this appeal for further development.  The Veteran also appealed a July 2014 rating decision which denied the claim to reopen service connection for a right elbow disorder.  In March 2016, the Veteran testified on this issue in a central office Board hearing before the undersigned Veterans Law Judge (VLJ) (the Veteran declined a hearing for the other two issues on appeal).  A transcript of the hearing has been included in the claims file.  

As both appeals originate from the same AOJ, the appeals have been merged for Board review under the docket number assigned to the increased rating and service connection claim regarding the left wrist.   

In the decision below, the Board will deny the increased rating claim for a scar disorder and will grant the claim to reopen service connection for a right elbow disorder.  The underlying claim for service connection for a right elbow disorder and the service connection claim for a left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in May 2015, and has been considered pursuant to the waiver of initial AOJ review of the evidence filed by the Veteran.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

In a statement received in September 2015, the Veteran raised the issue of clear and unmistakable error (CUE) with a September 1971 rating decision which, in relevant part, denied service connection for a left elbow disorder.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In August 2012, the Board denied the Veteran's claim to reopen service connection for a right elbow disorder.  The Veteran did not appeal. 

2.  Evidence received since August 2012 relates to unestablished facts necessary to substantiate the claim for service connection for a right elbow disorder, and raises a reasonable possibility of substantiating the claim.

3.  The scar on the left wrist is not deep, unstable, or six square inches in size, and does not cause limitation of motion of the wrist.  




CONCLUSIONS OF LAW

1.  The August 2012 Board decision denying a claim to reopen service connection for a right elbow disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for a disability rating in excess of 10 percent, for a scar on the left wrist, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5215, 7801-05 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between September 2008 and August 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).     

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided below has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in March 2016. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the AOJ official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided (the claim to reopen service connection for a right elbow disorder) herein at the beginning of the hearing, explained why the claim had been denied, and discussed the types of evidence that would support his claim to service connection.  In the decision below, the Board will grant the claim to reopen and, to further assist the Veteran, the issue will be remanded for additional development and medical inquiry.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The Board further notes that the Veteran did not choose a Board hearing with regard to his increased rating claim for a left wrist scar, which is decided below.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claim to Reopen Service Connection

The Veteran contends that he has a right elbow disorder as the result of a right arm injury during service.  He also indicated during his March 2016 Board hearing that he may have developed a right arm disorder as the result of left arm problems, certain of which are service-connected.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The RO denied the Veteran's original claim to service connection for a right elbow disorder in September 2004.  The Veteran appealed that decision to the Board which, in January 2007, denied the claim.  The Veteran did not appeal the Board's decision.  He filed a claim to reopen service connection for a right elbow disorder in August 2007 which the RO denied in October 2007.  The Veteran appealed that decision to the Board as well.  In August 2012, the Board denied the claim to reopen.  The Veteran did not appeal that decision either.  As such, the decision became final.  38 C.F.R. §§ 3.156, 20.1100.    

In the August 2012 decision denying the claim to reopen service connection for a right elbow disorder, the Board considered STRs noting a left arm injury, but which did not note a right arm injury.  The Board considered a claim filed by the Veteran in September 1971, in which he claimed service connection for a left arm disorder (the RO denied the claim in an unappealed October 1971 rating decision).  The Board considered the Veteran's lay assertions - noted in written statements of record and in testimony he provided to the Board - that the STRs incorrectly noted a left arm injury when actually he injured his right arm during service.  The Board considered a March 2005 VA examination report which stated that the Veteran had "probably hyperextended his elbow in the military, and may have had a soft tissue pull off at that time, with some fibrosis within the elbow area and continued intermittent inflammatory reactions to this."  And the Board considered in August 2012 multiple VA treatment records noting the Veteran's continued complaints of right arm and elbow pain.  Based on this evidence, the Board found that a reopening of the claim to service connection was unwarranted.  

Final decisions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  In August 2012, the Veteran was advised of the Board decision and of his appellate rights.  The Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims.  Indeed, no further communication regarding the claim of entitlement to service connection for a right elbow disorder was received until November 2013, when the Veteran filed the claim to reopen now currently on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the final August 2012 Board decision, additional evidence has been submitted into the record to include additional lay statements from the Veteran, to include his March 2016 Board hearing testimony, in which he reiterates that he injured not his left arm, but his right arm during service.  The record also includes the Board testimony of the Veteran's spouse, who corroborates the Veteran's claim to having right arm problems in the years following service.  The record also includes private medical evidence indicating that he has a current neurological disorder involving his right elbow, VA treatment records noting carpal tunnel syndrome in the right arm, and a May 2014 VA examination report which notes a diagnosis of enthesopathy of elbow region with mild cubital tunnel syndrome, and which notes the examiner's statement that evidence indicated an old injury.  The examiner also stated that she would be unable to resolve whether the disorder related to service.  Lastly, the evidence added to the record since August 2012 includes a buddy statement received in April 2014, in which a fellow service member recalls the Veteran injuring his right arm during service.  

The evidence received since the final August 2012 Board decision is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the buddy statement received in April 2014, and the Board testimony of the Veteran's spouse in March 2016, is material evidence inasmuch as the statements tend to corroborate the Veteran's central argument, that he injured his right elbow during service.  This evidence suggests that the Veteran's right elbow problems may date back to active service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current right elbow problems and service) necessary to substantiate the underlying claim of service connection.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a right elbow disorder is reopened.  While the evidence is sufficient to reopen the claim, it is not sufficient to grant the benefit sought.  The Board finds that additional development is required prior to appellate disposition.



III.  Increased Rating for a Scar Disorder

During active service, the Veteran underwent surgical incision on the left wrist to remove a ganglion cyst.  In October 1971, the RO awarded service connection for a scar on the Veteran's left wrist, and rated the disorder as noncompensable effective the date of discharge from service in September 1971.  The disorder has been rated as 10 percent disabling since January 2004.  On August 28, 2008, the Veteran filed a claim for increased rating for the disorder.  In the April 2009 rating decision on appeal, the RO denied the claim.  

In this decision, the Board will consider whether a higher rating has been warranted for the scar disorder from August 28, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Scar disorders not on the head, face, or neck are rated under Diagnostic Codes (DCs) 7801 through 7805 of 38 C.F.R. § 4.118.  These criteria were revised effective October 23, 2008.  The revisions are expressly limited to claims filed on or after October 23, 2008.  Here the Veteran claimed an increased rating in August 2008, prior to the date of revision.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008 must be applied.

Under the former version of DC 7801, a 10 percent evaluation is warranted for a scar that is deep or limits motion, and is at least 6 square inches in size.  A 20 percent rating is warranted under DC 7801 for deep scars that are 12 square inches or greater.  Under DC 7802, a maximum 10 percent evaluation is warranted for a scar that is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7805, other scars are to be rated based on limitation of function of the part affected.  The scar at issue is on the left wrist.  Limitation of motion of the wrist is rated under DC 5215 of 38 C.F.R. § 4.71a, which authorizes a maximum 10 percent rating for dorsiflexion less than 15 degrees and palmar flexion limited in line with the forearm.   

	Evidence and Analysis

The evidence of record dated since August 2007 consists of the Veteran's lay statements asserting that his left wrist scar is painful, private and VA treatment records which do not address the nature of the scar, and VA examination reports dated in October 2008, September 2012, May 2014, and January 2015, each of which describes the nature and severity of the scar.  The preponderance of this evidence demonstrates that the Veteran's left wrist scar is superficial, is less than 6 square inches in size, is stable, and does not limit motion or function of the left wrist.  

The October 2008 VA examiner described the scar as superficial, ".3 cm in middle & tapered to .1 cm at each end" with a width of 2.3 cm, without pain or instability, and without any limiting effects on the motion of the left wrist.   
The September 2012 VA examiner described the scar as "well healed", stable, superficial, measuring .3 cm in middle & tapered to .1 cm at each end with a width of 2.3 cm, without pain, without any limitation of function affecting the left wrist.  

The May 2014 VA examiner described the scar as stable and without pain, and measuring .5 x 2.5cm.  The examiner found no limitation of function of the left wrist, and noted pain-free left wrist palmar flexion and dorsiflexion of 50 degrees.  

The January 2015 VA examiner indicated that the scar did not change since the May 2014 examination, stating that the scar was not deep and that it had "no tenderness to palpation[.]"  The examiner found full and normal range of motion in the left wrist, moreover, without any limitation of function from the scar.  But the examiner stated that the Veteran reported the scar as painful.  The examiner then stated the following:  "There was nothing unusual about the scar to account for the reported pain with all movements of the wrist.  The scar was not painful with palpation or direct traction.  Veteran reported 8/10 pain at time of exam but this was not clinically evident.  No clinical signs of pain were noted."

As indicated earlier, the left wrist scar has been rated as 10 percent disabled during the appeal period.  To warrant a higher rating of 20 percent under DC 7801, the evidence would need to indicate that the scar is deep.  As demonstrated, the left wrist scar is superficial.  Thus, a 20 percent rating is not warranted here.  38 C.F.R. § 4.118, DC 7801 (2007).  To warrant a separate 10 percent rating, the evidence would need to demonstrate that the scar is at least 144 square inches in size (DC 7802), is unstable (DC 7803), is painful on examination (DC 7804), or limits function in the left wrist (DC 7805).  As demonstrated, the scar is not unstable or painful, and does not limit function.  Each of the examination reports dated between 2008 and 2015 documents this.  The Board notes the Veteran's complaints of pain, which are unsupported by the evidence, and which are not indicated on examination.  Nevertheless, even if these complaints were found credible, the evidence of pain would only support the already-assigned 10 percent rating.  Thus, neither a rating in excess of 10 percent nor a separate 10 percent rating is warranted here.  38 C.F.R. § 4.118, DCs 7802-05 (2007).    
 Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The service-connected scar addressed in this decision is contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.118.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  The character and extent of scarring is specifically contemplated by the criteria applied.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, the Veteran is service-connected solely for the scar disorder addressed in this decision.  

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's scar disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a right elbow disorder is granted.  

Entitlement to an increased rating for a left wrist scar is denied.  


REMAND

A remand is warranted for the service connection claims for bilateral upper extremity disorders for the following reasons.  

First, with regard to the right upper extremity, the Veteran asserts that he injured his right arm during service, and that he has current residuals of the injury.  Furthermore, he has asserted that he developed a right upper extremity disorder as the result of disability associated with the left upper extremity.  A VA medical examination should be conducted into each aspect of his claim.    

Second, with regard to the left upper extremity, a new VA examination should be conducted into the Veteran's claim that he developed a left wrist disorder as the result of the in-service surgery that excised the ganglion cyst on the left wrist.  The Veteran has undergone several VA examinations into his claim during the appeal period.  Pursuant to the November 2014 remand, the Veteran underwent the most recent examination in January 2015.  Another examination is warranted, however, because the January 2015 examiner did not provide the requested nexus opinion on each of the disabilities diagnosed in the left upper extremity (e.g., DeQuervain's tenosynovitis, neuropathy, triceps tear, carpal tunnel syndrome) during the appeal period (i.e., since August 2008).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim).

Third, the referred CUE claim regarding the September 1971 rating decision that denied service connection for a left upper extremity disorder is inextricably intertwined with the claims remanded here.  In statements of record, the Veteran has indicated that the RO erred in 1971 by addressing a left upper extremity disorder rather than a right upper extremity disorder, for which he claims to have sought service connection in 1971 following the claimed in-service injury to the right arm.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).  Accordingly, action on the remanded claims must be deferred until the referred issue has been adjudicated. 

Fourth, during his hearing in March 2016, the Veteran indicated that private medical evidence pertaining to the claims on appeal may be outstanding.  On remand, he should be provided an additional opportunity to submit such evidence, or to authorize VA to obtain it on his behalf.  

Lastly, any outstanding VA medical evidence should be included in the claims file. The most recent VA treatment records in the file are dated in October 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2014.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit signed VA Form(s) 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to medical treatment he may have received for upper extremity disorders.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  After all the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bilateral upper extremity disorders.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand. 

(i)  What are the Veteran's bilateral upper extremity disorders to include any he has been diagnosed with since August 2008?  Note that on the left, that includes: DeQuervain's tenosynovitis, neuropathy, triceps tear, and carpal tunnel syndrome.  

(ii)  For any disorder diagnosed since August 2008:  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disorder was caused by service or is otherwise related to active military service?

When addressing the issue of direct service connection, please consider the evidence of record documenting that the Veteran experienced a fall during service that injured an upper extremity.  Please also accept his lay assertion that it was his right upper extremity that was injured, not a left upper extremity as is noted in the STRs.  

(iii)  If the answer to (ii) is negative, is it at least as likely as not that a diagnosed disorder is proximately due to or the result of a service-connected disorder (to include any upper extremity disorder that may be service connected subsequent to this remand)? 

(iv)  If the answers to (ii) and (iii) are negative, is it at least as likely as not that an upper extremity disorder diagnosed since August 2008 has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

When addressing the question of secondary service connection, please note that the Veteran is currently service-connected for a left wrist scar.  In the event the Veteran is service-connected for a left upper extremity disorder subsequent to this remand, please also address his alternative assertion that he developed right upper extremity disability as the result of disability associated with his left upper extremity.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  

Please note that the referred CUE claim regarding the September 1971 rating decision is inextricably intertwined with the issues remanded and should be adjudicated prior to disposition of these issues on appeal.  

The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


